ON MOTION FOR REHEARING.
GRAVES, Presiding Judge.
Appellant has filed a motion for a rehearing, alleging as the sole ground of error that the court allowed the witness, W. E. Russell, to testify that he knew the appellant. The claimed basis 'of this injury is that Mr. Russell was an agent of the Texas Liquor Control Board and to prove by Russell that he knew the *644appellant was for the purpose of leading the jury to believe that appellant was a known bootlegger. The testimony further shows that Mr. Russell sent another agent of the Texas Liquor Control Board to the home of the appellant for the purpose of purchasing 'whisky from him; that the reason Mr. Russell did not do the purchasing was because appellant knew him and surely would not have knowingly sold a bottle of liquor to an agent of the Texas Liquor Control Board whom he knew.
This is the only error complained of, and we see no reason for granting a rehearing on account of such fact.
The motion for rehearing is overruled.